Citation Nr: 1545116	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than December 29, 2009, for the award of service connection for posttraumatic stress disorder (PTSD) with schizoaffective disorder, bipolar type.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to September 1991, including service in the Southwest Asia Theater of Operations from January 1991 to May 1991.  The Veteran also had active duty for training from December 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which granted service connection for PTSD with schizoaffective disorder, bipolar type, effective December 29, 2009.  The Veteran's April 2011 Statement in Support of Claim, contesting the effective date assigned, is construed as a notice of disagreement with that decision.  See 38 C.F.R. § 20.201.

While the Veteran initially requested a videoconference hearing in her May 2014 VA Form 9, she withdrew that request in statement dated that same month, and has not since requested a Board hearing.  


FINDINGS OF FACT

1.  A June 1992 final rating decision denied the Veteran's September 1991 claim for service connection for PTSD.

2.  A July 1998 rating decision denied the September 1995 petition to reopen that claim.  The Veteran then perfected an appeal to the Board, which denied her claim to reopen in a June 2002 decision.  

3.  The Veteran appealed the June 2002 Board decision to the Court of Appeals for Veterans Claims (Court).  In a February 2003 Order, the Court vacated the June 2002 Board decision and remanded the appeal to the Board for readjudication consistent with a January 2003 Joint Motion of the parties.  
4.  After remanding the claim in October 2003, November 2003 and April 2005, a January 2008 Board decision declined to reopen a previously denied claim of entitlement to service connection for PTSD.  While the Veteran initiated an appeal of this decision at the Court of Appeals for Veterans Claims (Court), it was dismissed in a May 2009 Order for failure to comply with the Court's rules.

5.  A petition to reopen the claim of entitlement to service connection for PTSD was received on December 29, 2009.

3.  There is no evidence of any unadjudicated formal or informal petition to reopen the claim of service connection for a psychiatric disability subsequent to the final January 2008 Board decision and prior to December 29, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 29, 2009, for the award of service connection for PTSD with schizoaffective disorder, bipolar type, are not met.  38 U.S.C.A. §§ 5110(a), 7104 (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.400, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

The instant appeal arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for PTSD with schizoaffective disorder, bipolar type.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An April 2014 Statement of the Case provided notice on the "downstream" issue of entitlement to an earlier effective date, and readjudicated the matter.  38 U.S.C.A. § 7105 ; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran and her representative have had ample opportunity to respond and supplement the record.  Neither has alleged that notice in this case was less than adequate. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and her representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran.


Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for PTSD with schizoaffective disorder, bipolar type, is December 29, 2009, the date the Veteran's claim to reopen a previously denied claim of entitlement to service connection PTSD was received.  

The Veteran first filed a claim seeking service connection for PTSD in September 1991.  That claim was denied in a June 1992 rating decision.  She did not appeal the decision and did not submit any pertinent evidence within one year of the decision. 38 C.F.R. §§ 3.156(b), 20.302; see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the decision became final.  38 C.F.R. §§ 3.160(d), 20.1103. 
A petition to reopen that claim was filed in September 1995, and that claim was denied in a July 1998 rating decision.  The Veteran then perfected an appeal to the Board, which denied her claim to reopen in a June 2002 decision.  The Veteran appealed the June 2002 decision to the Court.  In a February 2003 Order, the Court vacated the June 2002 Board decision and remanded the appeal to the Board for readjudication consistent with a January 2003 Joint Motion of the parties.  After remanding the claim in October 2003, November 2003 and April 2005, the Veteran's claim to reopen was denied again in a January 2008 Board decision.  While the Veteran initiated an appeal of that decision, it was dismissed at the Court in a May 2009 Order for failure to comply with Court rules.  Thus, the January 2008 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

Her ultimately successful claim to reopen was filed on December 29, 2009.  

In an April 2011 statement, the Veteran appears to request an effective date back to the date of her first claim in 1991.  

However, the January 2008 Board decision and the June 1992 rating decision are both final.  38 U.S.C.A. §§ 7104(b), 7105; 38 C.F.R. §§ 20.1100, 20.1103.  The Veteran has not filed a motion to reconsider or vacate the February 2008 decision, or a motion alleging clear and unmistakable error in the June 1992 rating decision or June 2008 Board decision.  

Therefore, the question becomes whether the Veteran communicated an intent to reopen a claim for service connection for PTSD subsequent the January 2008 Board decision and prior to the current effective date, December 29, 2009.  A preponderance of the evidence is against a finding that she did so.  In fact, the record does not contain any submissions from the Veteran between these two dates, apart from some authorizations to release medical records, which cannot be construed as a claim to reopen as they do not identify any benefits sought.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).  Additionally, although the Veteran was treated for a psychiatric disability during this period, such records of ongoing treatment do not reflect any intent to apply to reopen service connection for a psychiatric disability.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  Neither the Veteran nor her representative has asserted that she submitted an application to reopen the claim during this time period.

In sum, as the Veteran's petition to reopen the claim of service connection for PTSD was received on December 29, 2009, and she did not indicate an intent to reopen the claim subsequent to the January 2008 Board decision and prior to December 29, 2009, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than December 29, 2009, and the appeal must be denied.


ORDER

Entitlement to an effective date earlier than December 29, 2009, for the award of service connection for PTSD with schizoaffective disorder, bipolar type, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


